William H. Rehnquist: We'll hear argument now in 90-1577, United States v. R. L. C.. Mr. Larkin.
Paul J. Larkin, Jr.: Thank you. Mr. Chief Justice, and may it please the Court: This case involves an interpretation of the Federal Juvenile Delinquency Act in the Sentencing Reform Act of 1984. At issue is the meaning of the commitment provision under the Federal Juvenile Delinquency Act. That statute provides in part as follows, and is reprinted at page 2 of our opening brief: "The term for which official detention may be ordered for a juvenile found to be a juvenile delinquent may not extend, in the case of a juvenile who is less than eighteen years old, beyond the lesser of the date when the juvenile becomes twenty-one years old; or. " --and here is the pivotal part of the statute... "the maximum term of imprisonment that would be authorized if the juvenile had been tried and convicted as an adult. "
Antonin Scalia: I knew we were in trouble when they said or. I mean, that's ungrammatical right there, isn't it?
Paul J. Larkin, Jr.: Well--
Antonin Scalia: You know it's poorly drafted. It should be lesser of something and something, not lesser of something or something.
Paul J. Larkin, Jr.: --If they poorly drafted it by putting in the or, they at least drafted what comes after the or with sufficient clarity, we believe, to make clear that the Eighth Circuit misread it in this case. The question here is whether that part... the last part of the statute that I just read, the maximum term of imprisonment that would be authorized if the juvenile had been tried and convicted as an adult... is the statutory maximum term authorized by Congress or is the maximum sentence that can be imposed under the sentencing guidelines. Put another way, the question in this case is whether the sentencing guidelines fix the maximum term of imprisonment, even though the sentencing guidelines themselves do not apply to juvenile delinquency proceedings.
John Paul Stevens: Another way to put it I suppose, Mr. Larkin, is whether the sentencing guidelines authorize a term of imprisonment any higher... or whether the judge is authorized to impose a sentence in excess of that permitted by the sentencing guidelines.
Paul J. Larkin, Jr.: Well, the judge is always authorized to impose a sentence if the statute allows a sentence of imprisonment to be imposed, but 5037, in our view, does not in any way incorporate the sentencing guidelines.
John Paul Stevens: No, that isn't my question. Is a sentence... is a district... say you've got a case in which the maximum sentence is 3 years, but the maximum sentence under the sentencing guidelines would be 2 years, is a district judge authorized to impose a sentence of more than 2 years?
Paul J. Larkin, Jr.: Yes.
John Paul Stevens: Oh, he is?
Paul J. Larkin, Jr.: We clearly think the statute--
Speaker: Wouldn't it be reversible error?
Paul J. Larkin, Jr.: --The statute authorizes--
John Paul Stevens: No, I understand the statute authorizes, but is the judge authorized to impose more than 2 years in that hypothesis?
Paul J. Larkin, Jr.: --Yes, because the statute is what governs in this case, not the sentencing guidelines at all.
John Paul Stevens: But would it not be reversible? I'm talking about an adult, not a juvenile.
Paul J. Larkin, Jr.: Oh, I'm sorry. My... I thought you were referring to juveniles.
John Paul Stevens: No, no, no. I'm talking about an adult. I'm saying in the case of an adult, would the judge be authorized to impose a sentence of more than 2 years?
Paul J. Larkin, Jr.: Yes. That is still true, but the reason is... is a little different.
John Paul Stevens: I understand, but the question... the simple question, yes or no question, would the judge be authorized to impose a sentence of more than 2 years?
Paul J. Larkin, Jr.: Yes, the answer is yes. The reason is, the guidelines do not provide authority to impose a sentence. We think that's an important distinction between the way we look at the statute and the way the court of appeals did.
John Paul Stevens: But you would agree it would be reversible error were the judge to do that.
Paul J. Larkin, Jr.: No, I would not, because the statute, if you... the statute dealing with adult sentencing--
John Paul Stevens: I'm talking about an adult sentencing.
Paul J. Larkin, Jr.: --Right. The statute dealing with adult--
John Paul Stevens: You're saying there would not be reversible error for a judge to impose a sentence higher than authorized by the sentencing guidelines?
Paul J. Larkin, Jr.: --Well, I would say two things in response to what you just said. First, it would not necessarily be reversible error, and secondly, the guidelines do not authorize the sentence to be imposed.
John Paul Stevens: I understand that argument, but why wouldn't it be reversible error?
Paul J. Larkin, Jr.: Because if you look to 18 U.S.C. section 3553, subsection (b), it says that a district court should impose a sentence within the guidelines range that the Commission has set out, unless the Commission... excuse me, the district court were to find an aggravating or mitigating factor--
John Paul Stevens: No, but I'm assuming a situation in which you make all the proper analysis and you either conclude there is no aggravating circumstance, or you conclude that, even with the aggravating circumstance included, a proper application of the sentencing guidelines, the maximum that the... judge... the sentence the judge could impose would be 2 years, and you're telling me he is authorized to impose a higher sentence.
Paul J. Larkin, Jr.: --I would say yes, because the term authorized here is one we use--
John Paul Stevens: Would you also say it was not reversible error to do so?
Paul J. Larkin, Jr.: --No, if... under those circumstances, it would be an error to impose that sentence in this case, but it would still be a sentence that would be authorized.
John Paul Stevens: So you're saying he's authorized to commit reversible error.
Paul J. Larkin, Jr.: No. A judge who imposes a sentence, for example, without first giving the defendant the opportunity to engage in--
John Paul Stevens: No, no, no, no. Forget all the procedures. All the procedures are complied with. The sentencing is accurately computed, as the maximum under the guidelines is 2 years, and I thought you said if he imposed more it would be reversible error.
Paul J. Larkin, Jr.: --It would be an error, but it would not... but it's, we think, an incorrect use of the term, authorized.
John Paul Stevens: Well, I understand all that. I'm just trying to get an understanding of what... but you would agree that it would be reversible error if he did it.
Paul J. Larkin, Jr.: Yes.
John Paul Stevens: But you are therefore saying he is authorized to commit reversible error.
Paul J. Larkin, Jr.: If you want to put it that way, Your Honor, I will be glad to go along with you.
John Paul Stevens: Okay. That's all I wanted... it was rather obvious, but I had a hard time getting out of you. You're a very good lawyer.
Paul J. Larkin, Jr.: Let me continue just... and briefly summarize the facts and procedural posture, because both are very simple. Shortly after midnight on the evening of November 5, 1989, LeTesha Mountain was killed when the automobile in which she was driving was hit from the rear by a stolen automobile, driven by respondent. The district court, after a hearing at which respondent was represented by counsel, concluded that his conduct amounted to involuntary manslaughter and that respondent was a juvenile delinquent. There followed a commitment hearing at which the district court considered a variety of matters such as respondent's drinking problem, the possibility of his rehabilitation, and the juvenile facilities available for detention. After that hearing, the district court sentenced respondent to 36 months' confinement. On appeal, the Eighth Circuit vacated the sentence and remanded it for resentencing. The court acknowledged that the sentencing guidelines did not apply to juvenile delinquency adjudications. The court nonetheless ruled that using the sentencing guidelines to define the maximum sentence that could be imposed on the juvenile under section 5037 would eliminate any unwarranted disparities that could arise between the sentencing of juveniles and adults in the Federal courts today. The Eighth Circuit believes that the legislative history of the Comprehensive Crime Control Act of 1984 made clear that Congress didn't intend for such disparities to exist. Finally, the Eighth Circuit also relied on the Rule of Lenity. Now, we believe that the Eighth Circuit misread the statute. In our view, the pivotal part of the statute, the phrase dealing with the maximum term of imprisonment that would be authorized if the juvenile were tried and convicted as an adult, refers to the statutory maximum term and not to the maximum sentence that would have been imposed under the sentencing guidelines. And we think part of the reason--
William H. Rehnquist: Well, Mr. Larkin, why do we have two separate things, a statutory maximum and sentencing guidelines? Were they... was the statutory maximum enacted before the sentencing guidelines came into effect?
Paul J. Larkin, Jr.: --The statutory... yes, Your Honor, the statutory maximum for involuntary manslaughter is 3 years.
William H. Rehnquist: When was that enacted by Congress?
Paul J. Larkin, Jr.: I don't know the precise year, but I know it was before November 1 of 1987, which is the date that the sentencing guidelines went into effect. My guess is the statutory maximum, Your Honor, would have been enacted a very long time ago because it's part of the series of laws dealing with homicide, which probably extend back into the 19th century at some point.
Harry A. Blackmun: Well, that really is your very simple issue in the case.
Paul J. Larkin, Jr.: It is, Your Honor. We think it's a simple and straightforward issue. We think that it is erroneous to look at the statute in the way the court of appeals did. The Eighth Circuit assumed that the sentencing guidelines authorized the maximum term of imprisonment that could be imposed, but the sentencing guidelines do not authorize punishment to be imposed at all. Perhaps the most elementary principle of Federal criminal law, one stated in this Court's very first Federal criminal law case, the case of United States v. Hudson and Goodwin, is that only an act of Congress can authorize imprisonment as the punishment for crime. The Sentencing Reform Act carries through that principle. When Congress adopted the Sentencing Reform Act--
Antonin Scalia: Excuse me, I thought your argument was that the authority is in one place and the guidelines are just a limitation upon that authority, but that's not your argument. You're relying upon the fact that it's a different person, not the Congress personally?
Paul J. Larkin, Jr.: --No, Your Honor. My point... I think I haven't changed it... is that it is an act of Congress that can authorize imprisonment, and when Congress used that term in conjunction with, for example, the maximum term of imprisonment, what the statute is most naturally read to refer to is the maximum term of imprisonment authorized by a statute, since it's only a statute that can authorize imprisonment. The guidelines do not authorize imprisonment in that respect.
John Paul Stevens: Yes, but they do limit the authority of the judge to impose sentences, don't they?
Paul J. Larkin, Jr.: They establish procedures that the judges must go through--
John Paul Stevens: They also impose limits. They impose limits on the period of time that can be imposed, don't they?
Paul J. Larkin, Jr.: --In that sense they limit the judge's proper exercise of the authority that is given him by the statute, but it is still--
John Paul Stevens: But don't they limit the scope... or don't they limit the scope of his authority?
Paul J. Larkin, Jr.: --They can limit the scope of his authority in the way that we discussed earlier.
John Paul Stevens: Sure. They limit it to 2 years instead of 3.
Paul J. Larkin, Jr.: But it is still, we think, incorrect to look at having... that the district court is vested with that authority by virtue of the guidelines. It works in the other direction. The statutes gave the district court that authority long before the guidelines came into existence, and the guidelines are simply designed to regularize the process of exercising that authority.
Antonin Scalia: If you had a statute that said you get 10 years for a particular crime and then you have a later statute that says, however, if the crime is committed on a Sunday 10 years will not be imposed; you can only impose 5, then it would be the 10-year statute that authorizes the penalty and we would disregard for purposes of this provision the 5-year statute, because that just limits the prior authority.
Paul J. Larkin, Jr.: Well, in both case, Your Honor, the common denominator was they were both statutes, and Congress, if it wants to, can say, I'm authorizing you to sentence a defendant on Monday through Saturday to 10 years, and in a second statute, I'm authorizing you to sentence a defendant on Sunday to 5 years. They're both statutes.
Antonin Scalia: That's what I said before. You're relying on the difference between Congress and the Commission, not on the difference between authorizing and limiting an authorization.
Paul J. Larkin, Jr.: Well, the latter, Your Honor, I think is reflected in the former. When Congress created the Commission it didn't authorize the Commission to set maximum terms of imprisonment. What the Congress did was give the Commission the authority, if you will, to define presumptive ranges of sentencing. That's reflected in section 3553 of title 18. The Sentencing Commission does not have the authority to deal with the maximum or minimum sentences that Congress has posed--
Byron R. White: And I suppose that while the judge is free to escalate the term beyond the norm if there's an aggravating circumstance, he can't go above the maximum term set by statute.
Paul J. Larkin, Jr.: --Correct. As a matter of fact, this Court made that point in the Mistretta case in a passage that we have quoted on page 13 of our opening brief. The Court there made clear, as the statutes themselves made clear, that every sentence the Sentencing Commission designates as a sentencing range must be within the range of sentences that Congress has authorized in the statutes that form title 18 and the other parts of the United States Code.
Antonin Scalia: Mr. Larkin, it really seems to me you can use authorize either the way you're using it or the way Justice Stevens is using it. I mean, you can say he's not authorized to impose any more than the guidelines permit. That's why we reversed the judge. I mean, it's permissible to use it both ways.
Paul J. Larkin, Jr.: But it is not--
Antonin Scalia: Just make believe that I think it's... that it bears both meanings, okay. If I believe that, why shouldn't I apply the Rule of Lenity and say, you know, where you can bear either meaning you take the more lenient meaning.
Paul J. Larkin, Jr.: --Because that's not the most natural meaning of the statute. The meaning we've put forward is the one this Court has used in its own cases, as we've mentioned in our brief. While it may be true that the term "authorized", if you will, has within it a broad range of meanings, the one we're putting forward is the most natural one, and it's the most... particularly the most natural one when you look at the clause as a whole. It refers to the maximum term of imprisonment that would be authorized.
John Paul Stevens: But you're assuming it reads as though it were written "would be authorized by statute". If they'd put the words "by statute" in, there could be no doubt about the meaning.
Paul J. Larkin, Jr.: Well, there is always a possibility of making any statute clearer.
John Paul Stevens: Well, not the one I've drafted. You can't make it any clearer than I've just made it.
Paul J. Larkin, Jr.: Well, the one... their version of the statute should read as follows: the district court should not impose a sentence greater than the same sentence that would have been imposed on an adult, if he had been tried and convicted as an adult.
John Paul Stevens: No, not that would have been imposed. Then the judge could have imposed without committing reversible error.
Paul J. Larkin, Jr.: Or that could have imposed without committing reversible error, if you will.
John Paul Stevens: Right, which is quite different from would have been imposed, because it's a maximum.
Paul J. Larkin, Jr.: Well, and that we think strengthens our interpretation a little bit, because what you're referring to is the possibility, the range... the sentence that Congress had set forward that existed prior to November 1 of 1987 and prior to 1984 when the Sentencing Reform Act was adopted. What you have here in essence is this: for almost 100 years there have been two types of criminal justice systems. There's been a juvenile justice system that's reflected here in the sections beginning with 50--
John Paul Stevens: But didn't that all change with the Sentencing Reform Act?
Paul J. Larkin, Jr.: --No, it didn't, Your Honor. In three ways Congress made clear that the sentencing guidelines do not apply.
John Paul Stevens: Well, but the guidelines don't apply, but the basic system changed.
Paul J. Larkin, Jr.: Well, no, Your Honor. It changed with the limitation that it changed for adults. That's what Congress did. In fact--
John Paul Stevens: But when was this statute adopted that we're construing today, in the same act, wasn't it?
Paul J. Larkin, Jr.: --It was readopted in that, but when it was readopted it wasn't readopted with the purpose of making the same sentencing system as applicable to adults applicable to children.
John Paul Stevens: No, but it seems rather anomalous to say they wanted uniformity of sentencing across the board with one exception, that juveniles can get a more severe sentence than adults.
Paul J. Larkin, Jr.: Well, Your Honor, respondents made that argument. We think they're assuming the conclusion. They're assuming that Congress wanted uniformity across the board to include juveniles, and it's our view that Congress did not. Congress, for example, in section 995, subsection (a)(19) of title 28, which deals with the powers of the Sentencing Commission, said that the Sentencing Commission has the power by a majority vote to... to study the feasibility of developing a guideline sentencing system for juveniles. That is not simply one indication that the sentencing guidelines don't apply to juveniles. It also represents the fact that Congress was asking the Sentencing Commission for guidance in this regard. After all, you had a discretionary sentencing system before for juveniles and for adults, and Congress saw that there were terrible problems that had arisen in the adult criminal justice system. It decided that a sentencing guidelines mechanism was the way of reducing those disparities, and it directed the Commission to adopt a sentencing guidelines system to eliminate those disparities. But this section I've just cited to you, which is excerpted in footnote 1 in our opening brief at pages 10 to 11, is strong proof that Congress didn't believe that it needed at that time to address the problems of the juvenile justice system. That's one of the reasons that Congress is... indicated that juvenile justice system sentencing mechanisms with only one minor modification should remain as they were. The minor modification is a second reason why the guidelines don't apply. If you look to section 1537(a) of title 18, one of the sections... subsections immediately preceding the one I quoted, you'll see that Congress said that at juvenile commitment proceedings a district court should consider any pertinent policy statements that the Sentencing Commission has adopted, and to date the Commission hasn't adopted any.
Antonin Scalia: Mr. Larkin, that second statute that you refer to on page 11 in the footnote, I agree with you that it does make it clear that the Congress did not intend the guidelines to apply to juveniles, but that's not the issue here, that the guidelines will apply to juveniles. It's a quite different issue... whether the maximum of the guidelines will be the maximum for a sentencing of a juvenile, and that's quite different.
Paul J. Larkin, Jr.: Well, it's not quite different, Your Honor. At most, it's only slightly different, for two reasons. First, as I've tried to summarize, what it does indicate is that Congress left alone the juvenile sentencing mechanisms so that it could address that at a future date if Congress desired to, perhaps after the Sentencing Commission has come forward with a study showing that it is... is or is not feasible to have a guideline sentencing system just for juveniles. After all, there are caps that apply to the juvenile sentences that can be imposed that don't apply in the case of adults, so you have at least half of the possible sentences that could be imposed under the sentencing guidelines, or more than half, that don't apply in the case of a juvenile. If you look at the sentencing table that is in the guidelines--
John Paul Stevens: But then that's easy. Then you look at the statutory maximum.
Paul J. Larkin, Jr.: --Right, but the point is, if you're setting up a guideline system and you say we're not going to apply this system, this new system to the juvenile justice system because we want somebody to study it, that indicates you're looking at the juvenile justice system as something that you may address later, and that's what they decided here. It's not necessary, or any logical implication from that, that it means we want the statutory maximum sentence from the guidelines automatically to be applied. I mean, after all, the purpose of a guidelines is to have not simply a maximum but a minimum, and it would be odd for Congress, knowing that the Commission--
John Paul Stevens: No, but the purpose of the statute here is to say we don't want juveniles to get a longer sentence than adults get. That's what... sort of the simple meaning that comes through. We don't... then we get a... have a maximum sentence that would be higher than the maximum for an adult. And you're saying that's not true; they can get a higher one. That's the message I get out of the statute.
Paul J. Larkin, Jr.: --Well, Your Honor, we would disagree, that what Congress did was say that the maximum authorized sentence shouldn't be any greater, but by leaving the juvenile justice system alone--
John Paul Stevens: But you don't really advance a plausible reason for Congress saying, we don't care if juveniles get a stiffer sentence than adults. I don't... it's just rather counterintuitive to think Congress would have wanted that particular conclusion. Mr. Larkin, under the 1950 act, couldn't juveniles get a longer sentence than an adult?
Paul J. Larkin, Jr.: --The 19th... I'm not sure which act you're referring to, Your Honor.
Byron R. White: The Youth Corrections Act. Wasn't that--
Paul J. Larkin, Jr.: Oh, the Youth Corrections Act. Yes, a juvenile could get a longer sentence than an adult under the Youth Corrections Act.
Byron R. White: --Wasn't that repealed in 1984?
Paul J. Larkin, Jr.: Yes, it was.
Byron R. White: Well, so don't... you can't really say that Congress didn't address the juvenile sentencing system when they repealed that act.
Paul J. Larkin, Jr.: Well, but that act dealt with different age groups than what you have here under the--
Byron R. White: Well, nevertheless it did repeal a... an act that had to do with juvenile sentencing.
Paul J. Larkin, Jr.: --Not juveniles, young adult offender sentencing.
Byron R. White: Well, all right. This statute we're now talking about was in place before 1984.
Paul J. Larkin, Jr.: Yes.
Byron R. White: And I suppose everybody would agree that then to apply the act you would look to the maximum term authorized by the statute.
Paul J. Larkin, Jr.: Correct.
Byron R. White: And now the suggestion is on the other side that the meaning of that statute has changed.
Paul J. Larkin, Jr.: Correct. What they have said that Congress now has required that the courts look to the guidelines to fix... to figure out what--
Byron R. White: Although it's the same words. The statute reads exactly like it did before 1984.
Paul J. Larkin, Jr.: --No. They modified it in some respects.
Byron R. White: And they did reenact it.
Paul J. Larkin, Jr.: They reenacted with some modifications in language. The--
Antonin Scalia: xxx-- --Specifically it no longer refers to the statute. Just a minute, Justice Scalia, I think I started before you did. In any respects that were relevant, here... the modifications?
Paul J. Larkin, Jr.: --Not on this point, as we stand today. If you look to the statute as it was adopted in 1984, you will see that it included three additional words that aren't there today. It referred to the maximum term of imprisonment that would be authorized by section 3581.
Antonin Scalia: Yes.
Paul J. Larkin, Jr.: That was put in there because section 3581 is the new section that says imprisonment can be authorized for adult offenders. Now, that three-word phrase came out later to eliminate an anomaly that could have arisen by virtue of the fact that that specific statute was mentioned in the 1984 act, but as we've explained in our brief, Congress took that three-word phrase out in order to make sure that juveniles would not receive a longer maximum sentence to which they would be exposed rather than just to cap the sentence that a juvenile could receive as being the sentence that would be imposed under the sentencing guidelines. We think that the statute as a whole, as well as the different policies that Congress could have had in mind, which was we think addressing this at a later date after it had gotten the advice of the Sentencing Commission, indicate that it is the statutory maximum term of imprisonment that is what was being referred to here. Now, the Sentencing--
Antonin Scalia: Can I ask it now? Certainly. You don't think it significant that it used to specifically refer to a statute and it now does not refer to a statute? I consider that a significant change.
Paul J. Larkin, Jr.: --I didn't say it wasn't significant, but it's not dispositive, and it's certainly not dispositive in respondent's direction, because if you look at the reason why they took that out, and if you look at what is left, we think it still as a whole refers to the maximum punishment authorized by statute because it is only Congress that can authorize a maximum punishment, and so we think that is the most natural reading of that entire phrase. Unless the Court has any further questions, I'd like to reserve the remainder of my time.
William H. Rehnquist: Very well, Mr. Larkin. Ms. Roe, we'll hear now from you.
Katherian D. Roe: Mr. Chief Justice, and may it please the Court: If R. L. C. had been tried and sentenced as an adult, the Federal sentencing guidelines would have limited the maximum term of imprisonment that was authorized for R. L. C.. We are not arguing, nor did the Eighth Circuit Court of Appeals find, that the Federal sentencing guidelines directly control juvenile sentencing. We are not arguing, and nor did the Eighth Circuit Court of Appeals find, that a juvenile must receive the same sentence that an adult receives. But what we are arguing is the language, the maximum term of imprisonment authorized, has to be the same as an adult, and it also... and it means that it has to be the same under the sentencing guidelines. The reality is that if an adult had been sentenced for the crime of involuntary manslaughter the sentencing court would have had no choice but to determine what the applicable sentencing guidelines would be. It would only be after the court looked to the guidelines... at that point, and only at that point, could the court determine what the maximum sentence would be, and that is exactly what you have to do for an adult, because the plain language in this statute... although the Government tries to read it in a different manner, the plain language says that the maximum term of imprisonment that would be authorized if the juvenile had been tried and convicted as an adult... if R. L. C. had been tried and convicted as an adult in this case, the maximum term of imprisonment authorized would have been 21 months. He was sentenced to serve 36. The Eight Circuit Court of Appeals found that to be in direct violation of section 5037.
Antonin Scalia: Ms. Roe, you say that you're not arguing to have the guidelines fully applied to juveniles, but that's cold comfort to the district judge, isn't it? Isn't it the case that if we find in your favor in this case the district judge is going to have to go through the same steps that one would go through under the guidelines? He's going to have to compute what the maximum sentence would be.
Katherian D. Roe: Yes, that's correct, justice, that he would have to compute what the maximum sentence would be, but that's different than applying the guidelines. We're not arguing that the guidelines are applicable. What we're arguing is that you have to look to the maximum and then from there you make your determination.
Antonin Scalia: I understand that, but as far as the amount of work that the district judge has to go through--
Katherian D. Roe: Your Honor--
Antonin Scalia: --it comes to the same, right? He has to go through the same steps that he would have to do in a criminal proceeding.
Katherian D. Roe: --Your Honor, in 1990 there were approximately 47,000 cases in the Federal courts; 170 of those cases were juvenile. I think that's less than approximately one-third of 1 percent, and for this to be applicable what the court would have to do is they would have to determine that the maximum guidelines... maximum under the guidelines would be more than the statutory maximum. Excuse me, actually--
Anthony M. Kennedy: Would the judge determine upward departures... the possibility of upward departures?
Katherian D. Roe: --Yes, there is a possibility of upward departures, but I think in the Eighth Circuit Court of Appeals decision and as well as the way we argue this, Your Honor, that is no different than if it had been an adult. You still make the same determination. If there are egregious--
Anthony M. Kennedy: I'm just asking to verify your position. Your position is the judge would take into account any upward departures.
Katherian D. Roe: --Yes, Your Honor. If there were egregious circumstances or aggravating circumstances that would result in an upward departure, then that would be the same as if it had been an adult.
Harry A. Blackmun: Ms. Roe, who was the district judge in Minnesota?
Katherian D. Roe: The judge was... Judge MacLaughlin, Your Honor.
John Paul Stevens: You mention there are only 170. Was this cases in a 1-year period, was it, that you get--
Katherian D. Roe: Yes, Your Honor, that's correct.
John Paul Stevens: --Do you have any idea how many within that 170 the maximum would have been fixed by the age of the juvenile as opposed to the maximum for an adult?
Katherian D. Roe: No, Your Honor. We--
John Paul Stevens: I would suppose this is a fairly rare case, the one we have here.
Katherian D. Roe: --Yes, we believe it is a fairly rare case, Your Honor, but we get our statistics from the administrative office of the court--
John Paul Stevens: And they don't break them down.
Katherian D. Roe: --And they don't break those down. The concept that a juvenile should not be subject to a harsher penalty than an adult is certainly not a new concept. The Federal Juvenile Delinquency Act was enacted in 1938, and ever since that time there has been one constant in the area of Federal juvenile sentencing, and that constant has been that a juvenile will not be subject to a term of imprisonment that would be harsher than that which an adult would receive. Juvenile sentencing has... or at least maximum for a juvenile sentencing... has always been linked to adult sentencing. The thing that has changed is how we determine what the maximum sentence for an adult would be, and the reason it's changed is with the adoption of the sentencing guidelines.
William H. Rehnquist: Before the sentencing guidelines were adopted, Ms. Roe, would it have been impossible for a district judge considering a juvenile's case to sentence the juvenile to some sort of confinement if faced with the argument well, you would have paroled... you would have given an adult probation here?
Katherian D. Roe: No, Your Honor, I don't believe it would have been, because they would have still been subject to the same maximum term of imprisonment, because prior to the sentencing guidelines you determine what the maximum term of imprisonment would be for both an adult and a juvenile by looking at the statutory maximum for the offense.
William H. Rehnquist: So although the rule you speak for is that... and a juvenile could never have received a higher maximum sentence than an adult, you're not saying that a juvenile could never have received a harsher sentence than a similarly situated adult.
Katherian D. Roe: That's correct, Your Honor. What I'm saying is that the juvenile couldn't be subjected to a higher maximum, not that the judge couldn't decide in his discretion that the juvenile should in fact receive a higher sentence than that which he might have given an adult.
Antonin Scalia: Is that changed under the guidelines? I mean, the guideline does not leave you, does it, with one sentence? Doesn't it leave a little range?
Katherian D. Roe: Your Honor--
Antonin Scalia: Even after you apply all the guidelines, does it leave you at least a couple of months to play with?
Katherian D. Roe: --For an adult, it does, Your Honor. I believe it's basically a 25 percent spread between the bottom and the top of the guidelines. For an adult that would be true, but we're not arguing that that... range would be applicable to a juvenile. What we are arguing is that the only thing that applies in a juvenile case is the maximum.
Antonin Scalia: But my point is that the situation, if we agree with you, would still be what the situation was before this legislation was passed. That is to say, on some occasions a juvenile may get a harsher sentence than an adult would get--
Katherian D. Roe: That's correct, your Honor.
Antonin Scalia: --Because they'd both be applying the guidelines but the judge in the juvenile case may take the upper limit of it and the judge in the adult case may take a lower limit of that particular guideline, right?
Katherian D. Roe: I think that's true, but they would both be subjected to the same maximum. It's just that the judge in his discretion, or her discretion, would choose perhaps to sentence a juvenile to a higher sentence and an adult to a lower sentence.
Byron R. White: How do you find the maximum?
Katherian D. Roe: You determine the maximum by essentially making a determination under the guidelines. In this case, the determination was for the offense of involuntary manslaughter, and for--
Byron R. White: So you're really say that whatever the maximum might have been in a case like this, what would have a judge... what would a judge... what would have a judge been able to sentence this particular person for if he had been an adult.
Katherian D. Roe: --If he had been tried and convicted as an adult, you need to determine what the maximum would have been for that adult, and then that will be the maximum that you apply to the juvenile.
Byron R. White: And the maximum could have been... could it ever reach the maximum authorized by statute?
Katherian D. Roe: Yes, sir. Yes, Your Honor, it could. In those rare circumstances where the court would find that there are egregious circumstances or aggravating circumstances that would be cause for an upward departure, it certainly could reach the statutory maximum.
Byron R. White: But absent aggravating circumstances, it could never go up.
Katherian D. Roe: Only, Your Honor, if the person had... was probably a very significant criminal history, then the possibility exists that they could come very close to the statutory maximum, if not reach it.
Anthony M. Kennedy: Is there some reason why as a matter of policy Congress would not have wanted the juvenile to be subjected to this process of determining whether upward departures are required, because that's what... for instance, in this case there was a stolen automobile which was not included in the manslaughter offense. I think that may be a reason for an upward departure. Is there some policy reason why the Congress would not have subjected the juvenile... want... would not have wanted the juvenile to be subjected to this process?
Katherian D. Roe: First... I believe that's a two-part question, Justice Kennedy. The first part I'll answer is that there was a stolen car in this case. There was never any determination as to exactly who stole the--
Anthony M. Kennedy: Let's just assume that that would be a ground for an upward departure.
Katherian D. Roe: --All right.
Anthony M. Kennedy: I'm not sure that it would be.
Katherian D. Roe: Then your question I believe is, is there any reason why Congress would not want to subject a juvenile to this proceeding?
Anthony M. Kennedy: Yes.
Katherian D. Roe: No, Your Honor, I don't believe so. I think that it's more likely that the Congress would not want to subject a juvenile to a harsher penalty than an adult would receive, and I think that that's been consistent with their policies from 1938, when they first enacted the Federal Juvenile Delinquency Act. And I believe that's also consistent with the changes that they made when they drafted the Comprehensive Crime Control Act and made changes to the Federal Juvenile Delinquency Act as part of those... as part of that.
Anthony M. Kennedy: I suppose the district judge would have in front of him all of the history and all of the factors that would be taken into account in the guidelines anyway.
Katherian D. Roe: That's correct, and Your Honor, when the case did go back for resentencing, the district judge did not find any aggravating circumstances or any grounds for departure.
Harry A. Blackmun: Ms. Roe, the defendant here has served the shorter sentence, hasn't he?
Katherian D. Roe: That's correct, Your Honor.
Harry A. Blackmun: So if you lose here, what happens? He has to go back to jail?
Katherian D. Roe: He was released over 9 months ago, Your Honor. My understanding of the law, sir, is that if he would lose, the court would have it within its power to reinstate the sentence of the original court and sentence him to... and send him back for an additional 18 months imprisonment, or official detention, if you will.
Harry A. Blackmun: What's your guess as to what Judge MacLaughlin might do?
Katherian D. Roe: Well, Your Honor, it's hard to say, but certainly when he went back on remand for resentencing Judge MacLaughlin recognized that there were circumstances, and that the circumstances had changed, and sentenced R. L. C. to only 18 months.
Harry A. Blackmun: Well, he's not the hardest nose of the Minnesota Federal judges by any means.
Katherian D. Roe: That's correct, Your Honor, he's not.
Antonin Scalia: Ms. Roe, I have one puzzlement. The section we're talking about is subsection (c). Subsection (a) of 5037 says that the sentencing judge in these juvenile cases, after considering any pertinent policy statements promulgated by the Sentencing Commission, shall, you know, impose sentence, take the action and so forth. Why would it say that if he has to apply the guidelines anyway?
Katherian D. Roe: Your Honor, I think that subsection (a) essentially addresses a different interest. What subsection (a) addresses is that they want the court to look towards the guidelines, or the policy statements, to determine or help the court to determine what the sentence should be, and what the appropriate sentence should be. In subsection (c), where they actually talk about what the maximum term a juvenile can receive is, I think at that point then the judge is looking at something different. The judge is determining what the maximum sentence would be. So he's addressing basically two different concerns.
Antonin Scalia: Well, but, why wouldn't the guidelines as a whole be relevant to determining the sentence? Only the policy statements? I mean, I would have expected (a) to refer to the entire guidelines. It's a very strange reference. I don't understand it.
Katherian D. Roe: It's possible, Your Honor, that they didn't actually address the guidelines because this was part of the comprehensive Crime Control Act. The amendments were part of the act, and they may have believed... they may have incorrectly believed that everyone would understand what they were referring to, because clearly after the Comprehensive Crime Control Act was passed and the guidelines became effective, the sentencing guidelines determined and limited the sentence that an adult would receive, and the language I believe in the statute is very clear. The maximum term of imprisonment that would be authorized if the juvenile had been tried and convicted as an adult. No question, if the juvenile had been tried and convicted as an adult the sentencing guidelines would limit the sentence that a court could impose, and if the court imposed a sentence in excess of the sentence that the sentencing guidelines authorized, then it would be reversible error under U.S.C. 3742.
John Paul Stevens: Do you think... well, go ahead. Just going back to (a) for a minute, isn't the more normal reading of that that that refers to sentencing guidelines... Commission policy statements that were contemplated by Congress but that have never actually been written? Isn't that a possible reading?
Katherian D. Roe: I think that--
John Paul Stevens: They thought that maybe the Sentencing Commission would develop policy statements for juvenile offenders but they've never gotten around to doing it. I'm not sure that cuts either way in the case, but isn't that a possible reading?
Katherian D. Roe: --It's a possible reading, Your Honor. I'm not sure that I would ascribe to that reading. I think that what they're talking about is that they wanted the court to look at the... excuse me, to look at the policy statements and determine what the reasons might be for sentencing a certain person to a certain amount of time, not necessarily what the maximum was, because that would come later in subsection (c), but in (a) just to look at the policy statements to determine what Congress' thoughts were and what the Sentencing Commission's thoughts were when they enacted these guidelines.
David H. Souter: I was going to suggest something else, and that was to focus on the word "pertinent". Doing that, you would say well, the sentence in (a) in effect was saying look, we're not importing every possible policy statement that might be applicable in adult circumstances, but you should at least winnow through them and winnow out the ones that would be pertinent to a juvenile proceeding and consider them. So that that would be consistent both with the theory that they were not subjecting juvenile sentencing to the guidelines across the board, or indeed to the guideline philosophy across the board, but they were doing so if the sentencing court could figure out on a selective basis what might be applicable in a juvenile case and tell them to consider that, and of course ultimately, on your theory, be subject to the cap of the highest possible adult sentence. Does that make sense?
Katherian D. Roe: I think that's also a possible interpretation, Justice Souter. I haven't seen anything in the legislative history or in any other documentation that indicates exactly what their intent was, but I think that all those are possible interpretations. The Government argues that sentencing guidelines... essentially the sentencing guidelines cannot authorize a sentence, and I think that... or it appears, based on the Court's decision in Mistretta, that the sentencing guidelines do authorize a sentence, because this Court recognized in Mistretta that there was a delegation of authority to the Sentencing Commission, a broad delegation of authority, and that the authority that was delegated was the authority to formulate binding sentencing guidelines, and that there would be determinate ranges, that the guidelines would be mandatory... a judge would have no choice but to impose them... and that if the judge did not impose them there was a provision written right into the act that it would be reversible error. So clearly the practical and legal effects of the guidelines are that they create an enforceable provision and they set limits that are below the statutory limits, and I believe the Government's interpretation of the word authorized and the fact that the sentencing guidelines are not authorized fails to take that into account. Our position is and has been since the beginning that this statute is not ambiguous. Clearly, they could have said what the Government reads the statute to have said, but it doesn't say that, and maybe one of the most important things is that at one time it did make a reference to statutory maximum, and that reference was deleted by Congress. And I think it's important to know that that reference was deleted before this statute ever became effective. So the statute, whereas it may have once referred to the statutory maximum, it never referred to the statutory maximum when it became effective. At the time it became effective, that language was gone. We do not believe this is an ambiguous statute, but if the Court determines that it is an ambiguous statute, I think that the Court must apply the Rule of Lenity as did the Eighth Circuit Court of Appeals, because in this case to not apply the Rule of Lenity would place the respondent in a position where essentially he would be punished because this Court has to guess... albeit an educated guess, but would have to guess as to what Congress intended. And the Rule of Lenity has long established that if the Court has to guess, then it should guess in favor of the person, the individual, and it should guess in favor of the shorter sentence.
William H. Rehnquist: Could we apply the Rule of Lenity to authorize sentences as well as to these substantive elements of crimes?
Katherian D. Roe: Your Honor, I think the answer to that is no. Well, let me rephrase that. I think the answer to that is yes. [Laughter]
William H. Rehnquist: That is a rephrasing.
Katherian D. Roe: I think this case, Your Honor, is not that inconsiscent with the Chapman case, because in the Chapman case where the Court did not apply the Rule of Lenity, the Court said that when Congress wants to say something, they know how to say it, and if they don't say it, then we can assume that they didn't mean it. And I think that that's analogous with our case, because Congress clearly knew how to say it if they meant statutory maximum, and as I indicated earlier they did say it at one point, but they deleted it.
William H. Rehnquist: Did we speak of the Rule of Lenity in so many words in the Chapman opinion?
Katherian D. Roe: Your discussion in the Chapman opinion, Your Honor, is very brief.
William H. Rehnquist: Well, but I think you can answer that question fairly specifically if you remember the Chapman opinion, which I don't. Did we speak of the Rule of Lenity in so many words in that case?
Katherian D. Roe: Yes, Your Honor, you did.
William H. Rehnquist: We did, okay.
Katherian D. Roe: Yes, Your Honor, you did. In that case, Your Honor, you held that the case was not... or, the statute was not ambiguous, and I don't believe the statute is ambiguous in this case, but if the Court does believe that the statute is ambiguous, I think you must find in the favor of the shorter construction, the one that's been urged by the... or, the one that was applied by the Eighth Circuit Court of Appeals and the one that's urged by the respondent in this case.
Antonin Scalia: And Chapman was a sentencing case.
Katherian D. Roe: No, Your Honor, Chapman was not a... no, Your Honor, Chapman was not a sentencing case.
Antonin Scalia: Well, I think the Chief Justice was asking for the closest case you have that involved the application of the Rule of Lenity to sentencing, as opposed to whether an act is a crime. I'd appreciate--
Katherian D. Roe: I'm sorry. I misunderstood the question. I think the closest case I would be able to cite for that is U.S. v. Bifulco, and that was in fact a sentencing case, Your Honor, and in that case the Court said you can't increase the penalty... it was a United States Supreme Court case, where it said you can't increase the penalty for an individual if all you can do is guess as to what Congress intended. So yes, you have applied it to sentencing.
Antonin Scalia: --Is that in your brief? Is that cited in your brief?
Katherian D. Roe: Your Honor, that is cited in the Eighth Circuit Court of Appeals decision, which is in the record. Thank you.
William H. Rehnquist: Thank you, Ms. Roe. Mr. Larkin, do you have rebuttal?
Paul J. Larkin, Jr.: No, Your Honor, not unless the Court has any further questions.
William H. Rehnquist: Very well. The case is submitted.
Speaker: The honorable court is now adjourned until tomorrow at ten o'clock.